Justice HOBBS
dissenting:
I respectfully dissent. The majority’s per curiam opinion states that the initiative comprises two steps: “assessing fees upon water pumped from beneath trust lands” and “allocating those fees for school financing.” Maj. op. at 1096. However, the majority finds that these two steps have one unifying thread, creating the singular purpose of “state trust lands and the educational recipient.” Id. The majority therefore finds no violation of the single subject requirement of article V, section 1(5.5) of the Colorado Constitution. The majority further rejects the opponents’ contention that the titles and summary set by the Board are misleading. See id. at 1096-97.
While I agree that generation of revenue derived from the school trust for the public schools is one purpose and subject matter of this initiative, I would hold that Initiative # 105 contains a second purpose constituting a second subject matter, the mandated utilization of a locally owned water rights decree as a state trust asset. I would further hold that the summary prepared by the Board contains a material omission regarding the effect of the initiative.
While we do not construe the legal effect of an initiative proposal as if it had been adopted, we must at least characterize the proposal sufficiently to conduct review for compliance with the constitutional and statutory provisions which apply to the initiative process. See In re Initiative # 62, 961 P.2d 1077, 1082 (Colo.1998). Section 9, paragraph (1) of Initiative # 105 would amend the water provisions of article XVI of the Colorado Constitution to charge a fee of $40 per acre foot of water pumped “from beneath state trust lands pursuant to water decree W-30S8 in Water Division 3,” whether that water was pumped in the past, present, or future. (Emphasis added.)
W-3038 is a decree obtained by the Rio Grande Water Conservation District (District) for the Closed Basin Project (Project). *1105The Project was designed to salvage water from a sump area for delivery into the Rio Grande River to help meet Colorado’s obligations to New Mexico and Texas under the Rio Grande Compact. See Closed Basin Landowners Ass’n v. Rio Grande Water Conservation Dist., 734 P.2d 627, 629 (Colo.1987). In turn, the Project allows Colorado appropriators to exercise their water rights at times when compact delivery obligations would have intervened. The Project was constructed and has been operated in partnership with the United States Bureau of Reclamation. See id.
In Closed Basin, we upheld the finding of the water court that the water of the Closed Basin is a “natural surface stream system subject to appropriation.” Id. at 637. Article XVI, section 5 of the Colorado Constitution states that waters of the natural stream are the property of the public and are subject to appropriation. Thus, the water which Initiative # 105 seeks to use for the state trust is not a state trust asset. Rather, the appropriation of this water pursuant to a valid water court decree is a vested property right of the District for use through the Project.
An initiative contains more than one subject matter if the text “relates to more than one subject and if the measure has at least two distinct and separate purposes which are not dependent upon or connected with each other.” See In re Proposed Petition, 907 P.2d 586, 590 (Colo.1995). The second purpose and subject matter of Initiative # 105 is to establish that water beneath state trust lands is a state trust asset and to utilize the decree in W-3038 to produce income for the public schools. This income is not a tax under the initiative, but, rather, a fee. A fee is generally a price for service or for renting property owned by another. To charge a fee, a person must have a legal relationship to the person who owes the fee. Initiative # 105 proposes to establish this relationship by treating tributary water under state trust lands as a state trust asset.
The single subject requirement is designed to protect the voters from fraud and surprise. See In re Initiative 1997-98 # 30, 959 P.2d 822, 825 (Colo.1998). It also prevents the proponents of an initiative from joining multiple subjects into a single initiative in the hope of attracting support from various factions which may have different or even conflicting interests. See In re Proposed Initiative “Public Rights in Waters II”, 898 P.2d 1076, 1079 (Colo.1995).
Here, the proponents of Initiative # 105 clearly hope to gain the support of those in favor of increasing public school funding. Voters attracted by a sentiment of aiding the public schools may not be aware that this initiative also converts water heretofore subject to appropriation into a state trust asset.
The majority also rejects the opponents’ argument that the titles and summary affixed by the Board for Initiative # 105 are misleading. See maj. op. at 1096-97. We have stated that we will reverse the Board’s action in preparing the titles and summary if they contain a significant omission, misstatement, or misrepresentation. See In re Initiative # 62, 961 P.2d at 1082. Here, the summary fails to alert the voters that the initiative would compromise Colorado’s constitutional and statutory scheme for acquisition of water rights, in place for over one hundred years; I would hold this to be a material omission.
The Colorado Constitution states that “[t]he water of every natural stream, not heretofore appropriated, within the state of Colorado, is hereby declared to be the property of the public, and the same is dedicated to the use of the people of the state, subject to appropriation as hereinafter provided.” Art. XVI, § 5. Colorado’s statutory scheme for appropriating and acquiring rights in this public resource is set forth in the Water Right Determination and Administration Act of 1969. See §§ 37-92-101 to -602, 10 C.R.S. (1997). Thus, the constitution and statutes of this state make clear that waters of a natural stream are not owned by the overlying landowner, but must be appropriated and applied to a beneficial use before any property right can be claimed. See Chatfield East Well Co., Ltd. v. Chatfield East Property Owners Ass’n, 956 P.2d 1260, 1269 (Colo.1998).
However, Initiative # 105 assumes that the water underlying school trust lands, regardless of whether it is the water of a natural stream, is a part of the trust associated with those lands, and that the trust must there*1106fore be compensated when it is used. The summary created by the Board gives no indication to the voters that its effect is to displace a decree entered pursuant to constitutional provisions relating to the acquisition of water rights that have been in place since prior to Colorado’s statehood, and I consider this to be a material omission.
Because the initiative contains two purposes and two subject matters, and because the titles and summary affixed by the Board contain a material omission, I would reverse the Title Board’s action and remand the case with directions that the Title Board strike the titles and summary for Initiative # 105 and return it to its proponents.